                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                 No. 5:20-CV-371-D



COLORADO BANKERS LIFE                           )
INSURANCE COMPANY,                              )
                                                )
                                 Plaintiff,     )
                                                )
                    v.                          )              ORDER
                                               )
KITE ASSET MANAGEMENT, LLC,                    )
                                               )
                                 Defendant.    )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 29], and plaintiff/counter-defendant's partial motion to dismiss the

second and third counterclaims [D.E. 23], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summary judgment is an issue for another day.

     . SO ORDERED. This.1.Q_dayofJuly2021.




                                                      ~SC.DEVERID
                                                      United States District Judge




          Case 5:20-cv-00371-D Document 36 Filed 07/20/21 Page 1 of 1
